Fourth Court of Appeals
                                San Antonio, Texas
                                       July 22, 2015

                                   No. 04-15-00028-CV

 Abelardo ZAMORA and Janet Zamora, Individually and as Next Friends of Abelardo Zamora
                               Jr., a Minor Child,
                                    Appellants

                                            v.

                                  Jacob James DAVILA,
                                         Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 387082
                          Honorable Tina Torres, Judge Presiding


                                      ORDER

      The appellee’s motion for leave to file brief is hereby GRANTED.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court